Citation Nr: 0937993	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  04-30 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
adjustment disorder with anxiety and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her counselor


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from February 2001 to January 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for an adjustment disorder and assigned a 
10 percent rating.  


REMAND

In May 2006, the Veteran was afforded a video-conference 
hearing in this matter before the Board at her local RO.  
However, since the Acting Veterans Law Judge who conducted 
the May 2006 video-conference hearing is no longer employed 
by the Board, and the law requires that the Veterans Law 
Judge who conducts a hearing on appeal must participate in 
any decision which is made on that appeal (38 C.F.R. § 20.707 
(2008)), the Veteran was advised in a September 2009 letter 
of her right to another Board hearing.  Thereafter, in a 
written statement signed by the Veteran in September 2009 and 
received by the Board that same month, the Veteran indicated 
her desire to attend another video-conference hearing before 
a Veterans Law Judge at her local RO.  Consequently, the 
Board finds that it has no alternative but to remand this 
case so that the Veteran can be afforded her requested 
hearing.

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the appellant with a video-
conference hearing before a member of 
the Board at her local RO located in 
New Orleans, Louisiana.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



